FILED
                             NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORITA HILWANI,                                   No. 11-73410

               Petitioner,                        Agency No. A096-345-837

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Norita Hilwani, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Hilwani’s motion to reopen

as untimely because the motion was filed over three years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Hilwani failed to establish materially

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 988-89 (evidence of changed circumstances must be qualitatively

different from what could have been presented at prior hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-73410